ON PETITION FOR WRIT OF MANDAMUS
PER CURIAM.

ORDER

Akube W. Ndoromo petitions for a writ of mandamus directing Judge Emmet G. Sullivan to recuse himself in a criminal proceeding. Ndoromo also moves for leave to proceed in forma pauperis.
The authority of the court of appeals to issue a writ of mandamus “is restricted by statute to those cases in which the writ is in aid of [appellate] jurisdiction.” Roche v. Evaporated Milk Ass’n, 319 U.S. 21, 25, 63 S.Ct. 938, 87 L.Ed. 1185 (1943). We are a court of limited jurisdiction, which does not include appeals in criminal cases. See 28 U.S.C. § 1295. Because we would not have jurisdiction over an appeal in this case, we dismiss Ndoromo’s petition.
Accordingly,
IT IS ORDERED THAT:
(1) Ndoromo’s petition for writ of mandamus is dismissed for lack of jurisdiction.
(2) Ndoromo’s motion for leave to proceed in forma pauperis is moot.